Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 30 September 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my Dear Daughter
					Quincy Sep’br 30th 1816
				
				This is the last day of Sep’br, and the month is thus far expended, without my addressing a line to you in reply to your Letter of June 27th. I have now Seizd my pen, that the Swift winged hours, may no longer leave me your Debtor.By your Letter I learn that Mars and Belona, have quitted the Stage, to give place to Venus and Cupid, and the Loud Clangor of Arms, is lulled into a soft Hymanal Symphony and concord, of uniting Hands and consenting Hearts.your description of the Royal Marriages So interesting to the Nation, and really bearing in their train, important consequences; has afforded us Americans, Subjects for conversation in this Derth of political intelligence—be sure the Minutia with which the British Editors of News papers have decorated their papers, and betrayed Secrets; has afforded Some Subjects of Ridicule to our wits, & some Blushes to our Ladies, who deem the Rights, “Mysterious of connubial Love”—Two Royal Marriages, one of an Heir apparent; the other a Daughter of The King, in So Short a period, is a Novel circumstance in British History, and your attendence in your diplomatic Character at the Celebrations, will make an Epocha in the History of our Family, if it Should ever be written.your conjectures respecting Susan, were premature—and Love must wait upon fortune—or rather upon that competency, which is requisite, to render the marriage State, both comfortable, and happy; the worth and Merit of the Gentleman, is acknowledged on all Sides—Peace has renderd promotion Slow & Scarce and our Navy is not yet, Sufficiently Cherished.Mrs de Wint, and Family have been on a visit to us this Month. She has a Lovely Babe, Eleven months old this day, a Sprightly, active, Sensible little Cherub, with blue Eyes and Auburn hair, and a complexion like that of her Grandmother, who had She lived to have Seen her, would have been delighted with her. mrs de Wint herself is very thin.we have really been quite amused with the figure, which his Highness, (as the countess of Cork calls him) Prince Saunders makes, amongst the Great folks—a Letter from Some American who was present at his Levee, or Route, was published, in one of our papers, in which he mentions, having Seen mr and mrs Adams there; as well as Several of the Royal Dukes. It will require good Sense humility and Self command, to Support such an Elevation, as mr Prince is raised to. he is Said to conduct with decorum and propriety. I wish a sober honest and Sensible Man, may not be Spoiled—what the consequences may be resulting from the Emancipation of the Affricans, is not given us, yet to ascertain—I Sincerely Join in the Acclamation, of Peace on Earth and good will to man”“Nor yet to Earths contracted SpanThy goodness let me boundOr Think thee Lord, alone of ManWhen Thousand Worlds are round”This has been the coldest Summer I ever knew. Frost has already killd all the vines; and our Indian corn is mostly cut of, but in the midst of Judgement, mercy is conspicuous. the Small grains, have been abundant, and good—and the potatoe never finer. a  healthfull Season is also one of our blessings, and altho Some of our Sister states have Sufferd more than we have, our free and unobstructed intercourse with them, will enable us, from our abundance to Supply their wants—To hear often from you, and my dear Boys, is the Solace of my day’s continue to me your interesting Letters altho I can make you no other Return / Than the Sincere Love and / affection of Your Mother
				
					Abigail Adams.
				
				
			